Case 1:19-cv-03298-DDD-NRN Document 6 Filed 11/21/19 USDC Colorado Page 1 of 9




   DISTRICT COURT, COUNTY OF DENVER,
   STATE OF COLORADO

   Court Address:      1437 Bannock Street, Room 256 DATE  FILED: May 12, 2019 10:10 PM
                                                     FILING ID: 8A8AFF2E33FE4
                       Denver, CO 80202              CASE NUMBER: 2019CV31865

   Plaintiff:   Becky McCray,

   v.

   Defendant: Lockheed Martin Corporation; C & D                    COURT USE ONLY
   Enterprises, Inc. d/b/a Allied Universal Security
   Services, Inc.; and Universal Protection Service,
   LLC, d/b/a Allied Universal Security Services


   Attorneys for Plaintiff:
                                                               Case Number:
   K.C. Harpring, #47760
   Sean M. Dormer, #44962
   Dormer Harpring, LLC
   950 S. Cherry St., Suite 300
                                                               Division       Courtroom
   Denver, CO 80246
   Phone Number: (720) 756-3812
   Facsimile: (303) 477-7400
   Email: attorneys@denvertrial.com

                             Complaint and Jury Demand


        Plaintiff, Becky McCray (“Ms. McCray”), by and through her attorneys,
  Dormer Harpring, LLC, and for her Complaint and Jury Demand against Defendants
  Lockheed Martin Corporation; C & D Enterprises, Inc. d/b/a Allied Universal Security
  Services, Inc.; and Universal Protection Service, LLC, d/b/a Allied Universal Security
  Services, states as follows:
                                 GENERAL ALLEGATIONS

         1.      Ms. McCray files suit under theories of Premises Liability and
  Negligence in connection with injuries she received on May 13, 2017, following an
  alcohol-fueled party on Defendants’ property that resulted in her older, male
  supervisor drunkenly inviting her onto his motorcycle and then crashing it into a
  ditch, killing the driver (hereafter known as the “Injury Event,” and further described
  at ¶¶18-47).

        2.   At the time of the Injury Event, Ms. McCray’s address was 8805
  Creekside Way, Highlands Ranch, Colorado 80129.




                                                                               Exhibit A
Case 1:19-cv-03298-DDD-NRN Document 6 Filed 11/21/19 USDC Colorado Page 2 of 9




         3.     Defendant Lockheed Martin Corporation (“Lockheed”) is a foreign
  corporation, incorporated under the laws of the state of Maryland, with a principal
  office street address of 6801 Rockledge Drive, Bethesda, Maryland 20817, and is
  authorized to do business in the state of Colorado.

        4.     Defendant Lockheed Martin Corporation’s registered agent for service
  in Colorado is the Corporation Service Company, 1900 W. Littleton Blvd., Littleton,
  CO.

        5.     Allied Universal Services is a trade name of C & D Enterprises, Inc., a
  corporation with a principal place of business located at 161 Washington St., Ste. 600,
  Conshohocken, PA, 19428.

        6.    Allied Universal Security Service’s registered agent for service in
  Colorado is The Corporation Company, 7700 E. Arapahoe Road, Suite 220,
  Centennial, Colorado 80112.

         7.    Universal Protection Service, LLC, does business under the name of
  Allied Security Services, is a Delaware Corporation, and is located at 1551 N. Tustin
  Ave., #650, Santa Ana, CA 92705.

        8.    Universal Protection Service, LLC’s registered agent for service in
  Colorado is The Corporation Company, 7700 E. Arapahoe Road, Suite 220,
  Centennial, Colorado 80112.

        9.    Pursuant to C.R.S. § 13-1-124(1)(a), this Court has personal jurisdiction
  over Defendants because they transact business in the state of Colorado.

        10.   Pursuant to C.R.S. § 13-1-124(1)(b), this Court has personal jurisdiction
  over Defendants because they committed one or more tortious acts in the state of
  Colorado.

         11.   Pursuant to C.R.S. § 13-1-124(1)(c), this Court has personal jurisdiction
  over Defendants because they own, use, or possess real property situated in the state
  of Colorado.

        12.    Pursuant to C.R.C.P. 98(c)(1), venue is proper in the County of Denver,
  Colorado, because the Defendants are nonresidents of Colorado and Denver is the
  county selected in Ms. McCray’s Complaint.

        13.   Upon information and belief, at the time of the Injury Event, Defendants
  were contractually obligated to maintain the Property.




                                                                              Exhibit A
Case 1:19-cv-03298-DDD-NRN Document 6 Filed 11/21/19 USDC Colorado Page 3 of 9




       14.    Upon information and belief, said obligations required Defendants to
  maintain safe conditions on the Property.

        15.    Upon information and belief, at the time of the Injury Event, Defendants
  were in possession and control of the Property.

        16.    Upon information and belief, at the time of the Injury Event, Defendants
  were legally responsible for the condition of the Property.

        17.    Upon information and belief, at the time of the Injury Event, Defendants
  were legally responsible for circumstances existing on the Property.

         18.    On May 13, 2017, Lockheed’s employees, including Ms. McCray,
  participated in an “Employee Engagement Team” party (the “Party”) at the baseball
  fields and pavilions located on Lockheed’s campus at 12257 S. Wadsworth Boulevard,
  Littleton, Jefferson County, Colorado (the “Property”).

       19.    The Party was organized by Lockheed’s employees, supervisors and
  managers in an effort to improve the morale of “technician type” employees.

        20.    Pursuant to C.R.S. §13-21-115(5)(a), Ms. McCray was an invitee to the
  Property at the time of the Injury Event because Ms. McCray entered the land to
  “transact business in which the parties [were] mutually interested.”

       21.    Ms. McCray received the benefit of food and beverages in exchange for
  Lockheed receiving increased morale for their workforce.

        22.    Lockheed did not serve alcohol at the Party.

       23.   Lockheed had, and has, policies which prohibit alcoholic beverages on
  company property and at company-sponsored events.

         24.    Defendant Allied is contracted by Defendants Lockheed to provide
  security at its campus and to enforce Defendants Lockheed’s security policies.

         25.    Despite Defendants Lockheed’s written policies, there was an
  “unwritten rule” among employees, managers and supervisors as well as Lockheed’s
  security contractors that Lockheed would not enforce its alcoholic beverage
  prohibition for parties like the “Employee Engagement Team” party.

       26.   Lockheed made no attempts to stamp out the culture of alcohol
  consumption on company property and at company-sponsored events.

        27.    Lockheed’s “no alcohol” policy is routinely ignored by its employees,




                                                                            Exhibit A
Case 1:19-cv-03298-DDD-NRN Document 6 Filed 11/21/19 USDC Colorado Page 4 of 9




  managers, and supervisors.

        28.   Male supervisors routinely consumed alcohol at company events with
  female subordinates.

         29.    Defendants C & D Enterprises, Inc., and Universal Protection Service,
  LLC, (collectively “Security”) despite being charged with enforcing Lockheed’s
  policies prohibiting alcoholic beverages consumption “looked the other way” knowing
  that Lockheed would not enforce the prohibition at the Party.

        30.    At the Party, Lockheed’s employees, supervisors and managers were
  drinking alcoholic beverages including beer, tequila, and vodka shooters.

        31.   Ms. McCray, a technician at Lockheed, attended the Party.

        32.   While at the Party, Ms. McCray interacted with senior manager,
  Christopher Weigand, one of Lockheed’s managers in attendance.

        33.   Both Ms. McCray and Mr. Weigand consumed numerous alcoholic
  beverages together at the Party.

        34.   At that time, Ms. McCray was going through a difficult divorce.

        35.   After drinking with Mr. Weigand, Ms. McCray became somewhat
  inebriated.

         36.   Once she was inebriated, the senior manager invited Ms. McCray to take
  a ride with him on his motorcycle.

        37.   Ms. McCray was unfamiliar with motorcycles or how to ride them.

        38.   Ms. McCray accepted the senior manager’s invitation.

        39.   Mr. Weigand drove his motorcycle with Ms. McCray as his passenger.

        40.   Mr. Weigand sped away from the Party down Cemetery Road.

        41.   Cemetery Road is a private road on the Property.

        42.   While traveling on Cemetery Road, Mr. Weigand lost control of his
  motorcycle while approaching a turn on the Property.

       43.    Mr. Weigand’s motorcycle left the road with both riders on it and
  thudded into an embankment of a ditch on the Property.



                                                                           Exhibit A
Case 1:19-cv-03298-DDD-NRN Document 6 Filed 11/21/19 USDC Colorado Page 5 of 9




       44.   The force of the impact into the embankment ejected both Mr. Weigand
  and Ms. McCray from the motorcycle.

        45.    Mr. Weigand died from his injuries at the scene.

        46.    Mr. Weigland’s blood alcohol limit was found to be well in excess of
  Colorado’s legal limit.

        47.    Ms. McCray suffered serious injuries but survived the crash.

        48.    As a direct and reasonably foreseeable result of Defendants’ failure to
  enforce the no alcohol policy, Ms. McCray suffered serious injuries requiring multiple
  surgeries.

        49.    One of the causes of her injuries was the Defendants’ failure to exercise
  reasonable care to protect against dangers on the Property of which Defendants knew
  or should have known.

        50.   One of the causes of her injuries was the Defendants’ failure to exercise
  reasonable care with respect to dangers created by the Defendants of which the
  Defendants actually knew.

        51.    One of the causes of her injuries was the Defendants’ hosting of an
  alcohol-fueled Party on the Property.

         52.   One of the causes of her injuries was the Defendants’ failure to enforce
  their no alcohol policy.

        53.    One of the causes of her injuries was the Defendants’ tacit
  encouragement of employees, supervisors, and managers to get drunk together on the
  Property to “boost morale.”

         54.   As a direct and reasonably foreseeable result of Ms. McCray’s Injuries,
  she has suffered and will suffer past and future economic damages, past and future
  non-economic damages, and damages for permanent physical impairment and
  disfigurement.

        55.   As a direct and reasonably foreseeable result of the Injuries, Ms. McCray
  has been rendered more vulnerable to subsequent injury.

        56.   As a direct and reasonably foreseeable result of the Injuries, Ms. McCray
  has had to move states and change jobs.




                                                                              Exhibit A
Case 1:19-cv-03298-DDD-NRN Document 6 Filed 11/21/19 USDC Colorado Page 6 of 9




        57.    As a direct and reasonably foreseeable result of the Injuries, Ms. McCray
  has suffered lost wages.

        58.   As a direct and reasonably foreseeable result of the Injury Event, Ms.
  McCray was forced to go through a criminal proceeding, including jail time, to clear
  her name in relation to the Injury Event.

       59.  As a direct and reasonably foreseeable result of the Injury Event, Ms.
  McCray moved from Colorado.

       60.   As a direct and reasonably foreseeable result of the Injury Event, Ms.
  McCray has suffered disfigurement including surgical scars and evidence of
  numerous skin grafts.

        61.    Ms. McCray’s date of birth is May 21, 1984.

        62.    At the time of the Injury Event, Ms. McCray was 32 years old.

         63.   Pursuant to C.R.S. § 13-25-102, Ms. McCray had a life expectancy of 49.8
  additional years at the time of the Injury Event.

                           FIRST CLAIM FOR RELIEF
                    (Premises Liability against all Defendants)

         64.    Ms. McCray incorporates by reference ¶¶ 1-63 as though set forth in
  their entirety hereunder.

         65.   At the time of the Injury Event, Defendant Lockheed was a “Landowner”
  as defined by C.R.S. § 13-21-115(1).

        66.  At the time of the Injury Event, Defendant C & D Enterprises, Inc., was
  a “Landowner” as defined by C.R.S. § 13-21-115(1).

       67.    At the time of the Injury Event, Defendant Universal Protection Service,
  LLC, was a “Landowner” as defined by C.R.S. § 13-21-115(1).

        68.    Ms. McCray was an “invitee” because, as Defendants’ employee, she was
  affirmatively encouraged by Defendants Lockheed to be present at the Party and
  would receive the benefit of a favorable opinion of her from her superiors while
  Defendants received her contribution to company morale.


        69.    As a landowner, Defendants owed Ms. McCray a duty to exercise
  reasonable care with respect to dangers at the Property of which they knew or should
  have known.



                                                                             Exhibit A
Case 1:19-cv-03298-DDD-NRN Document 6 Filed 11/21/19 USDC Colorado Page 7 of 9




        70.   Defendants were in possession of the property where both the Party and
  Injury Event occurred and was in control of the activities that occurred on the
  Property.

        71.    Said duty is a non-delegable duty. Restatement (2d) of Torts, Section
  422 (1965); Springer v. City, County of Denver, 13 P.3d 794 (Colo. 2000); Reid v.
  Berkowitz, 2013 COA 110.

         72.    Because said duty is non-delegable, all of the landowners of the Property
  are jointly and severally liable for each other’s tortious acts.


         73.   Defendants breached their duty to Ms. McCray by unreasonably failing
  to protect against the dangerous conditions described above, which they both created
  and knew or should have known was present on the Property.

         74.    As a direct and reasonably foreseeable result of said unreasonable
  failure, Ms. McCray has suffered and will suffer Injuries, including without limitation
  economic damages, non-economic damages, and physical impairment and
  disfigurement.

                           SECOND CLAIM FOR RELIEF
                     (Negligence Claim against all Defendants)

         75.    Ms. McCray incorporates by reference ¶¶ 1-63 as though set forth in
  their entirety hereunder.

        76.    Defendants owed Ms. McCray a duty of reasonable care.

         77.  Defendants breached their duty of reasonable care by failing to enforce
  the no alcohol policy, by encouraging their workforce to get drunk at the Party, by
  allowing and encouraging Security not to enforce the no-alcohol policy, by making it
  known to the workforce that the no-alcohol policy was not enforced, and by not taking
  action when their workforce became drunk at the Party, as referenced above on the
  Property.

        78.    Defendants were negligent.

        79.   As a direct and reasonably foreseeable result of Defendants’ breach of
  their duty, Ms. McCray was injured and has suffered economic damages, non-
  economic damages, and damages for physical impairment and/or disfigurement.




                                                                              Exhibit A
Case 1:19-cv-03298-DDD-NRN Document 6 Filed 11/21/19 USDC Colorado Page 8 of 9




                          THIRD CLAIM FOR RELIEF
                   (Negligent Supervision Against Defendants)

         80.    Ms. McCray incorporates by reference ¶¶ 1-63 as though set forth in
  their entirety hereunder.

        81.    Defendants owed Ms. McCray a duty of reasonable care to properly
  supervise their employees and agents.

        82.   Defendants breached their duty to Ms. McCray when they allowed and
  encouraged their employees and agents to not enforce a no-alcohol policy on the
  Property.

        83.   As a direct and reasonably foreseeable result of Defendants’ breach of
  their duty, Ms. McCray was injured and has suffered economic damages, non-
  economic damages, and damages for physical impairment and/or disfigurement.

                           FOURTH CLAIM FOR RELIEF
                              (Respondeat Superior)

         84.          Ms. McCray incorporates by reference ¶¶ 1-63 as though set forth
  in their entirety hereunder.

         85.    Defendant Lockheed is a corporation and can act only through its
  officers and employees.

        86.   Security were the agents of Defendant Lockheed at the time of the Injury
  Event and the Party.

       87.   Security is a corporation and can act only through its officers and
  employees.

       88.  Security’s tortious acts and omissions within the scope of their
  employment with Defendant Lockheed was the act or omission of Defendant
  Lockheed.

                                     Jury Demand

        89.    Ms. McCray requests a trial by jury of her peers for each of her claims.

         WHEREFORE, Plaintiff, Becky McCray, requests that judgment be entered in
  her favor and against Lockheed Martin Corporation; C & D Enterprises, Inc. d/b/a
  Allied Universal Security Services, Inc.; and Universal Protection Service, LLC, d/b/a
  Allied Universal Security Services, for all available relief, including without




                                                                             Exhibit A
Case 1:19-cv-03298-DDD-NRN Document 6 Filed 11/21/19 USDC Colorado Page 9 of 9




  limitation economic damages, non-economic damages and damages for physical
  impairment and disfigurement, as well as and interest, costs, and attorney’s fees, and
  such other relief as this Court deems proper.

  RESPECTFULLY SUBMITTED at Denver, Colorado, this 12th day of May, 2019.

                                              /s/ K.C. Harpring
                                              K.C. Harpring, (# 47760)
                                              Sean M. Dormer, (# 44962)
                                              Dormer Harpring, LLC
                                              950 S. Cherry St., Ste. 300
                                              Denver, CO 80246
                                              Telephone: (303) 756-3812
                                              Facsimile: (303) 477-7400
                                              E-mail: smd@denvertrial.com
                                                      kch@denvertrial.com

                                              Wallace M. Brylak, Jr., (#51812)
                                              Brylak Law
                                              15900 La Cantera Pkwy., Ste. 19245
                                              San Antonio, TX, 78256
                                              Telephone: (719) 224-4444
                                              Facsimile: (210) 558-4804
                                              E-mail: wbrylak@brylaklaw.com

                                              Attorneys for Plaintiff

  Plaintiff’s Current Address:
  5105 Fay Blvd.
  Cocoa, FL 32927-9048




                                                                             Exhibit A
